DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 29 October 2021, with respect to the rejections under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection has been withdrawn. 

Applicant’s amendments arguments, filed 29 October 2021 and declaration filed 11 March 2021, with respect to rejections under 35 U.S.C. § 103 in view of Dairoku have been fully considered and are persuasive. Applicant has amended the claims such that the compound having two or more epoxy rings is ethylene glycol diglycidyl ether and the compound having two or more hydroxyl groups is propylene glycol. This amendment when taken with the declaration and arguments drawn to unexpected results is persuasive. Applicant shows that the claimed range and the claimed compounds result in unexpected properties that the Dairoku reference does not address with sufficient specificity. Accordingly, the 35 U.S.C. § 103 rejection has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Dairoku et al. (cited in the previous office action).
Dairoku teaches a an absorbent polymer comprising a base polymer made of an acrylic acid which is at least partially neutralized (Col. 3, Lines 6-15) and a surface crosslinked layer formed on the first polymer (Col. 7, Lines 30-34). Dairoku further teaches that composition comprises a first crosslinking agent and a second crosslinking agent (Col. 4, Lines 50-60) wherein the first crosslinking agent can be propylene glycol (i.e., having two or more hydroxyl groups) (Col. 5, Lines 8-17) and the second crosslinking agent can be ethylene glycol diglycidyl ether (i.e., having two or more epoxy rings) (Col. 5, Lines 20-35) and the ratio of the first to the second 
However, Dairoku does not adequately teach the claimed properties or teach the compounds being ethylene glycol diglycidyl ether and propylene glycol with sufficient specificity to arrive at the claimed composition with the claimed properties.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767